 BUSINESS SUPPLIES CORPORATION OF AMERICA,ETC.121Business Supplies Corporation of America, Data ProcessingSupplies DivisionandInternational Union of Electrical, Radio& Machine Workers, AFL-CIOBusiness Supplies Corporation of America, Data ProcessingSupplies DivisionandInternational Union of Electrical, Radio& Machine Workers, AFL-CIOusiness Supplies CorporationofAmerica,Data ProcessingSupplies DivisionandAndrew F. Sisco.Cases Nos. 22-CA-1568, Z2-CA-1627, and 22-CA-1632.May 25, 1964DECISIONAND ORDEROn December 3, 1963, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in theattached Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Leedom, Fanning, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modified herein.The Trial Examiner found that on and after March 22, 1963, theRespondent, a manufacturer of tabulating cards for use in IBM ma-chines, refused to bargain with the Union which requested recognitionfor an appropriate unit comprised of about 18 employees in the carddesign and etching departments in Respondent's Monmouth Junction,New Jersey, plant.The Respondent contends,inter alia,that it wasunder no obligation to bargain with the Union because of the inap-propriateness of the requested unit which excluded the 70 employeesin the manufacturing department at the same location.We find meritin the Respondent's position.The complaint alleged, and the Trial Examiner found, that all carddesign and etching employees, including draftsman, clerk, photogra-pher, proofreader, plater, and photoengraver employees of the Re-spondent employed at its Monmouth Junction plant, but excluding all147 NLRB No. 17. 122'DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice clerical employees, all other employees, professional employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for collective-bargaining purposes.The record shows that Respondent is engaged in the production oftabulating cards and has, in addition to the Monmouth Junction facil-ity which is the only one involved in this proceeding, 16 manufactur-ing plants and 3 card design centers in various parts of the country.As already indicated, there is located at Monmouth Junction a manu-facturing department, a card design department, and the Respondent'sonly etching department.'The order office in the manufacturingbuilding processes purchase orders from customers by assigning anumber thereto and bringing a rough drawing of the desired card tothe building where the card design department "draws up the design"and sends a proof thereof to the customer for approval.After it isreturned, the proof or negative is opaqued in the card design depart-ment.The etching department in a neighboring building then ex-poses the negative on a machine that produces an electro, also knownas a cylinder or plate, which the manufacturing department uses torun off as many tabulating cards as are required by the customer?The employees in the three Monmouth Junction departments all gothrough a training program for their respective jobs.They receive"simi]ar wages" as well as the same fringe benefits and vacations. Al-though there have been no permanent transfers from one departmentto another, employees from the card design and etching departmentshave been temporarily assigned to the manufacturing department foras long as 3 weeks.From the foregoing evidence, there does not appear to be sufficientjustification for finding that a Monmouth Junction two-departmentunit which excludes the manufacturing department is appropriate.In view of the common interests and conditions of employment of theemployees in the three Monmouth Junction departments, and the ex-tent of integration of their operations, we find, contrary to the TrialExaminer, that the only appropriate Monmouth Junction unit is onewhich embraces the employees of all three departments at that loca-tion.We therefore conclude on the state of the present record thatRespondent was under no obligation to bargain with the Union forthe employees in the Monmouth Junction card design and etchingdepartments.Accordingly, we shall dismiss the complaint insofar asit alleges that Respondent refused to bargain in violation of Section8(a) (5) of the Act.x There is no history of collective bargaining for the employees at Monmouth Junction.$ The card design centers outside Monmouth Junction also receive customer orders anddraw cards the proofs of which are sent to the Respondent's etching department in Mon-mouth Junction for preparation of an electro that is shipped to a regional manufacturingplant where the desired number of cards are run off. BUSINESS SUPPLIES CORPORATION OF AMERICA,ETC.123The Trial Examiner correctly found in his Decision that the date ofAndrew F. Sisco's discriminatory discharge was June 10, 1963, butThe Remedy inadvertently misstated the date as March 20, 1963.Wetherefore amend The Remedy by finding that Sisco was discharged onthe later date.ORDERIT IS HEREBY ORDERED that the complaint be dismissed to the extentthat it alleges that the Respondent violated' Section 8(a) (5) and (1)of the Act by refusing to bargain with the Union for employees in anappropriate unit.Pursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Order recommended by the Trial Examiner, and orders thatthe Respondent, Business Supplies Corporation of America, DataProcessing Supplies Division, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Examiner's Recom-mended Order, with the following modifications :1.Paragraphs 1(b) and 2(b) of the Recommended Order aredeleted.2.The paragraph of the notice which refers to Respondent's obliga-tion to bargain collectively with the Union is deleted.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon chargesduly filed onApril 23 andJune 6, 1963, by International Union ofElectrical,Radio &MachineWorkers, AFL-CIO, hereinafterreferred to as theUnion or Charging Party, anda charge filed on June12, 1963, by Andrew F. Sisco,an individual,the GeneralCounsel of the NationalLabor Relations Board, herein-after called the General Counsel1 andthe Board,respectively, by theRegionalDirector for the Twenty-second Region(Newark, New Jersey),issued its consoli-dated amended complaint datedJuly 25,1963,2 against Business Supplies Corpora-tion of America,Data Processing Supplies Division,herein called the Respondent.The complaintalleged that the Respondent had engaged in and was engaging inunfair laborpractices affecting commercewithin themeaning of Section 8(a)(1),(3), and (5) and Section2(6) and (7) of theLabor ManagementRelations Act,1947,as amended;hereincalled the Act.Copies ofthe charges,complaint, andconsolidated amended complaint and notice of hearing thereon wereduly servedupon the Charging Parties andRespondent.Respondent duly filed its answer admitting certain allegations of the consolidatedcomplaintbut denyingthe commission of any unfair labor practices.Pursuant tonotice,a hearing thereon washeld at Trenton, New Jersey,from September4 through6, 1963,inclusive,before TrailExaminerThomas S. Wilson.Allparties annearedat the hearing,were representedby counselor representative,and were afforded fullopportunity to be heard,to produce,examine, and cross-examine witnesses, to in-troduce evidence material and pertinentto theissues, andwere advised of their rightto argue orallyupon the record and to file briefs and proposed findings and con-clusions orboth.Oral argumentwas waived.Briefs were receivedfrom GeneralCounseland Respondenton October 4, 1963.IThis term specifically includes the attorney appearing for the General Counsel at thehearing.'2 All dates herein are in the year 1963 unless otherwise specified. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, and from his observation of the witnesses,I make the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTBusiness Supplies Corporation of America is, and bias been at all times materialherein, a corporation duly organized under, and existing by virtue of, the laws ofthe State of Massachusetts.At all times material herein Business Supplies Corporation of America has main-tained its principal office at 90 Nassau Street, Princeton, New Jersey, and variousother places of business, plants, and facilities in the States of New Jersey, California,and Ohio, including Data Processing Supplies Division at Route 1, Monmouth Junc-tion,New Jersey, herein called Monmouth Junction plant, and is now, and at alltimes material herein has been continuously, engaged at said places of business,plants, and other facilities in the manufacture, sale, and distribution of tabulatingcards and related products.Business Supplies Monmouth Junction plant is .the onlyfacility involved in this proceeding.In the course and conduct of its business operations during the calendar year 1962,said operations being representative of its operations at all times material herein,Respondent caused to be manufactured, sold, and distributed at its MonmouthJunction plant, products, goods, and materials valued in excess of $50,000, of whichproducts, goods, and materials valued in excess of $50,000 were shipped from saidplants in interstate commerce directly to States of the United States other than theState of New Jersey.The complaint alleges, the answer admits, and I find that Respondent is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnionof Electrical,Radio & Machine Workers,AFL-CIO,is a labororganization admitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The factsOn December 28, 1962, Respondent's board of directors met.Respondent Presi-dent Richard C. Conole reported on the Respondent's prospects for the followingyear.According to the minutes of that meeting, Conole's report was as, follows:The chairman then called on Richard C. Conole to discuss the outlook for1963.Mr. Conole stated that the future looked bright but that the Companyhad not been as successful in obtaining as large a portion of the Federal Govern-ment contract as it has previously had, for the first 6 months of 1963. It wouldthus appear that several of the Company's plants could possibly have largedrops in volume but that the backlog of orders should carry these plants throughuntil approximately March 1963.Mr. Lincoln stated that it was the hope theincreased sales coverage and training program would be paying dividends inincreased commercial volume by that time, and that it would not be necessaryto lay off any personnel.Discussion ensued including suggestions, one of whichwas to have a training program for a plant personnel similar to, although morethorough than, that provided for sales-personnel.By on the jobtraining indifferent jobs during periods of slowdown experienced men could be utilized inPlants, the Quality Control Laboratory, Order Offices, Card Design Centers,and Photo Engraving Centers.This could also provide previously trained per-sonnel prior to the Company's expansion of any new Plants, Card Design Cen-ters,or Photo Engraving Centers.This program would also provide theemployees with more opportunities for advancementsince itwas the policy topromote from within wherever possible, and this would give management achance to view an employee's ability while doing other jobs while increasingthe employee's knowledge of the industry.Mr. Lincoln stated that a programof this type could be of great benefit to the Company.After further discussionitwas agreed that by March 15, 1963, the officers should have a better pictureof the Company's position since it was very possible that the smaller competitorwho had taken more of the Government business than it could produce mightvery well turn down many orders which would then be awarded to -this companyas second-lowest bidder. It was therefore agreed to withhold any action onlayoffs other than normal or the training program until the March 15th date. BUSINESS SUPPLIES CORPORATION OF AMERICA, ETC.125Despite this report of its presentor impendingloss of the Government contract,Respondent at its Monmouth card design sand etching departments proceeded to hirethe following seven employees: Lloyd Johns on January 7, 1963, Henry Jones onJanuary 15, David Britton on February 4, Ernest Hunt,3- William Ritterson onFebruary 25, Tony Delre, Jr., on February 25, and Harry Read on March 4.Whenhired these employees were told that their employmentwas "permanent."When Respondent opened its facilities at Monmouth Junction about 5 years ago, itstarted with a card design department and an etching department.The card designdepartment designs tabulating cards used in IBM machines according to the cus-tomer's desires and needs.After the customer has approved the card sodesigned,the card design is then sent to the etching department which transfers the card designto an electro which is thereafter used in the printing of the customer's cards in themanufacturing departments.-As of March, the card design department was housed by Respondentin a smallbuilding separated by a few feet from a second small building which housed the sevenemployees of the etching department.The I1 employees of the card design depart-ment are supervised by Vice President Fredrick W. Ruffner and Manager-ForemanPaul Garrison.The seven employees of the etching department are under the su-pervision ,of Vice President Garland Sellers and Manager-Foreman John E. Sheridan.Each vice president has his individual office in the building housing his indivdualdepartment and separated from the working area of the employees only by a door.Sellers' office, at least, has -a glass window into the work area so that he can observethe employees at work.Sometime after the original installation of the card design and etching departmentsatMonmouth Junction, Respondent's landlord, a building contracting concern, con-structed on the same plot of land a larger building separated from the two buildingshousing the original two departments .by the landlord's own building where Respond-ent began operating what it calls its manufacturing division where the tabulatingcards are actually printed, cut, boxed, and shipped to the customer.As of Marchthe 70 employees engaged in the operations,of the manufacturing division were underthe supervision of Plant Manager Angelo Codispote.Prior to, the commencementof the manufacturing division at Monmouth Junction the electros used in theprinting of the cards were shipped from Monmouth Junction to other manufactur-ing divisions of Respondent located elsewhere in the United States.Prior to March 20, 1963, there had been no interchange of employees betweenthese three departments except on rare occasions when the card design or etchingdepartments happened to be very slack when one or two of the employees from theslack department would be transferred for a period varying from a day or two to asmuch as 2 weeks to the manufacturing division where the transferees would performany sort of odd jobs which might be available.When business picked up in thedepartment from which the employee had been transferred, that employee would re-turn to his original department.Such transfers were rare and of short duration.The record here is silent on any transfers from the manufacturing division to eithercard design or etching-until March 20.Union activities at the Respondent's Monmouth Junction plant began on themorning, and again in the afternoon, of March 11 when Jean Borics and RubenWeinberger, IUE officers from other plants in the vicinity, handed out leaflets toemployees,of Respondent.Ruffner requested and received a copy of the leaflet shewas passing out from Borics and later that day ordered Weinberger "off our prop-erty."Sellers came from his office to get a copy of the leaflet from Weinberger.4As he left work on the afternoon of March 11, employee Raymond Cox, thephotographer in the card design department, received a batch of these union circularsfrom Borics for the employees who were working overtime in the card design depart-ment that night.On the morning of March 12, Cox distributed these leafletstothose employees who had not received them the previous day.During the discus-sionsthat day the men from both the card design and etching departments decidedthey desired to join the Union and delegated Cox to secure union authorization cardsfor them to sign.This he did on the evening of March 12.a The record does not disclose Hunt's hiring date.But on March 20 Respondent dis-charged the four men in these two departments with the least seniority.Hunt was oneof those dischargedTherefore his date of hire must have been after February 4 but priortoMarch 204Both Ruffner and Sellers testified that these events occurred on March 27.This dis-pute is resolved hereinafter. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the morning of March 13, prior to the start of the workday, Cox distributedthese cards to the employees of the two departments.By the evening of March 15all 18 employees of card design and etching had returned signed union authorizationcards to Cox who thereupon turned them into the union office.Employee AndrewF. Sisco, a 5-year employee in the etching department, was elected or selected as theshop steward for the two departments.On March 20, Ruffner called in employees Read and Hunt while Sellers calledEach of the vice presidents told the employees that due to a"development program" Respondent was going to shift men around in the plant andthat, as they were the men with the least seniority, their services would no longerbe needed.Sellers, at least, added that, if at any time work picked up, Respondentwould let the men know and they could have their jobs back again.5By letter dated March 21 and received by Respondent in the due course of themail on March 22, Union Organizer Arnie Fiore advised the Respondent as follows:Please be advised that this organization, the International Union of Electrical,Radio & Machine Workers, AFL-CIO, represents the majority of your em-ployees (excluding printers), for the purpose of collective bargaining with re-spect to wages, rates of pay, hours of employment and other conditions ofemployment.Kindly advise us when and where our representative may meet with yours forthe above mentioned purpose.Respondent never answered this request.On March 22, the day the Union's request for recognition was received by Respond-ent, theMonmouth Junction executives of Respondent held a meeting. Shortlyafter the conclusion of this executive conference Ruffner, with Foreman Paul Gar-rison present in the card design department and Sellers in the etching department,called a number of their departmental employees to their respective offices, describedfor them the purposes of this so-called "development program," i.e., to train em-ployees in the various phases of Respondent's business, informed them that thisprogram was suddenly going ahead at full speed, and that in line with the said pro-gram, card design and etching employees David Britton, Gilbert Flora, LloydJohns, Henry Jones, David Weaver, and David Wriggins were to be transferred asof March 25 to the manufacturing division.On March 25 these six aforenamed employees from the card design and etchingdepartments were in fact transferred to the manufacturing department while 10employees from the latter department were transferred to card design and etching.About a week after these transfers had been made and when Sellers noted thatemployee Ennis, an old-time employee of the card design department, was in factdoing two jobs in that department due to the "incapability" 6 of the transferees fromthemanufacturing department which slowed down the work of both the carddesign and etching departments, Sellers told Ennis that "when this business is over,I will take care of you."Not having, received an answer to its request of March 21, the Union on March27 filed a petition for certification with the Board in a unit described in said repre-sentation petition as "draftsman, clerk, photographer, proofreader, plater and photo-engraver," numbering 18 employees.Respondent received a copy of this petitionin the due course of mail.About the first of April and after his transfer from etching to manufacturingemployee Johns spoke to Plant Manager Angelo Codispote about the wage increaseJohns was supposed to have had early in March. Codispote told Johns that he,Codispote, "didn't like the attitude that [Johns] had and he wasn't going to recom-mend me for the raise." Then the conversation turned to why the men had beentransferred to manufacturing and when they would return to their former jobs.OnthisCodispote stated that "as soon as everything in the other building is settled,you will go back to your old job."About a week later, when Codispote informed Johns that he was going to recom-mend Johns for the pay increase "but with the provision that [Johns'] attitude hadto change," Codispote reiterated that "when everything is settled," Johns would goback to the other building.When employee Jones, another transferee to manufacturing from etching, in-quired when they would return to their former departments, Codispote answered5March 20 was the first time that any of the employees of the card design and etchingdepartments had heard of a development program.6 Employee Potts, Respondent'switness, described how busy he became in the etchingdepartment because the transferees from manufacturing had proved,in his words, to be"incapable." BUSINESS SUPPLIES CORPORATION OF AMERICA, ETC.127that he "had no idea but when all thismessblows over we will know then."Onanother occasion shortly thereafter Codispote stated that the return would be "whenthis thing comes to a head."On April 8 an informal conference was held between the parties in the RegionalOffice at Newark.The question of the unit was discussed.Vice President Lincolninsisted that all of Respondent's Monmouth Junction employees should be permittedto vote.?When the Union rejected this, Respondent offered to accept the unit ofthe card design and etching departments if the Union would give it written assurancethat it would not try to organize the manufacturing department in the event it lostthe card design-etching election.This request was refused.But the Union didagree to Respondent's third request which was that Manager-Foremen Garrison andSheridan be included in the card design-etching unit.When Attorney Philips askedto see the proof of the Union's majority representation, the Board field examinerdenied his request.Thus the meeting broke up without accomplishment.At the request of Respondent a further informal conference was held on April 15.At this time Respondent agreed to a unit composed of the card design and etchingdepartments and excluding the manufacturing department.Respondent then pro-duced a list of the employees of those two departments as of April 12.Three timesAttorney Philips requested the Union's concurrence in the fact that only those per-sons listed on the payroll were to be eligible to vote.in the election.Becomingsuspicious at thisinsistence,Fiore received permission to examine the list in privatewhere he discovered that the list contained the names of 8 permanent employeeswho had executed union.cards and 10 employees who had been transferred tem-porarily from the manufacturing department on March 25.Upon returning to the conference the Union accused Respondent of "dirty tactics"and threatened Respondent with 'a strike unless the dischargees of March 20 werereinstated and the transferees of March 22 were returned to their original positions.The conference broke up over these accusations and demands.A hearing on the R petition was scheduled for April 23.During discussions priorto the opening of the hearing the Union threatened Respondent again with 'a strikeunless Respondent returned the transferees and dischargees to their former positionsand accused Respondent of bad faith and "dirty tactics" in trying thus to defeat theUnion's organizational drive.When the hearing opened counsel for the Union an-nounced that the Union was filing unfair labor practices against Respondent basedon these charges.The Hearing Officer recessed the hearing indefinitely in accord-ance with the Board's long-established practice in that regard.The original charge in this case was, in fact, filed that day.On April 24 the original employees of the card design and etching departmentsheld a meeting with Union Organizer Fiore where it was decided to strike theRespondent's plant the following day.Employee Potts cast the sole dissenting vote.Promptly after the decision to strike had been taken, Potts telephoned Vice Presi-dent Ruffner seeking advice as to what action Potts should take in regard to the strike.According to Potts' testimony, Ruffner told him to use his own judgment.Just prior to the union meeting that evening Jones again had inquired of PlantManager Codispote when the transferees would return to their original positions.This time Codispote answered, "You will know tonight at your meeting."The strike began on April 25 and ended on June 8 when Andrew Sisco, the Union'sshop steward, telephoned Respondent .and on behalf of all the strikers offered toreturn to work unconditionally.The date of that return was mutually agreed to beJune 10.On June 10 all the strikers returned to the plant.They were interviewed in-dividually by Respondent's officials and, up to the last man, each was returned to thejob which he held as of the date of the strike, April 25.The last man to be interviewed by Respondent's officials was Sisco.This interviewwas short and sweet.Ruffner told Sisco, "Andy, I don't want to argue about it, butyour services are no longer wanted by this Company."Sisco has never been reinstated.87 The Union had only one authorization card signed by an employee of the manufactur-ing department.8 Raymond Cox. the photographer in the card design department, did not report back towork until June 22.Foreman Paul Garrison,who had joined the strikers on the picketline,was alsorefused reinstatement at this time.The discharges or refusals to reinstateboth Cox and Garrison were included in the charges filed herein.For reasons best knownto himself the Regional Director dismissed the charges as to Cox and Garrison.TheRegional Director's action as to Cox is now under appeal to the General Counsel inWashington. 128'DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring May and early June Attorney Philips attempted on several occasions tohold meetings with Fiore.Fiore was ieluctant,stating, in effect,that'the matter wasnow in the hands of the Board and it might just as well rest there.At the hearingFiore explained his reluctance on the ground that all Philips desired to do was to"talk."On one occasion when Philips was out oftownhe suggested that Fiore and hisCo-Counsel Palaschak get together.When Fiore called Palaschak for an appoint-ment, he asked Palaschak if he had authority to grant recognition.Palaschakanswered that he had no such authority,and was only authorized to explain the reasonsfor the discharges.No meeting was held.On July 15 Attorney Philips wrote Fiore as follows:I have returned to my office from vacation.This is to again advise you thatwe are ready,willing, and-able to bargain collectively with you or any otherauthorized representative gat any time or place which is mutually convenient.May I hear from you at your earliest convenience.Upon receipt of a copy of the above letter the Acting Regional Attorney telephonedPhilips in regard thereto and wrote Philips asfollows:Reference is made to our telephone conversation of yesterday concerning theabove cases.One of the matters which we discussed was your letter datedJuly 15, 1963 to Mr. Arnie Fiore of the I.U.E.Asa result of our conversation,it is'my understanding that what you meant by this letter was that you wereprepared,on behalf of the above-named Employer,to meet with representativesof the I.U.E. for the purpose of discussing certain issues concerning the scopeof the appropriate bargaining unit, and whether recognition would be extended tothe LU.E., but that you are not prepared at this time on behalf of the Employerto recognize or bargain with the I.U.E. as the bargaining representative for aunit of employees in the Employer's card design and etching department.Iwould appreciate your advising me whether my understanding of our con-versation referred to above is incorrect.As you are aware, this informationis extremelyrelevant to the determination of the refusal to bargain charges filedagainst the Employer by the I.U.E., and any further information which you maybe able to furnish us concerning thisissue will be given serious consideration .9Respondent's attorney answered the Acting Regional Director's inquiry under dateof July 23 as follows:Receipt of your letter dated July 17, 1963, is hereby acknowledged.The use of the term "bargain collectively"inmy letter to Mr. Arnie Fiore ofthe IUE signifies that I was prepared as a representative of Business SuppliesCorporation of America to meet with Mr. Fiore for the purpose of discussingwith him any requests or propositions that he wished to make.The term wasnot used as defined in Section 8d of the Act.This sectionplaces an obligationupon the employer to meet with the representatives of the employees.As yet,a representative of our employees has not been either selected,elected, or other-wise certified by your Board.Because of an interest expressed by several otherunions who were advised of the election proceedings,10 in addition to the pend-ency of other matters before the Board, I feel that I would be violating the rightsand interests of our employeesif I were to meet with Mr. Fiore, or any otherindividual, as the representative of our employees under such conditions.In order that we may better understand each other in this matter, am I toinfer from your letter that Mr. Fiore or the IUE has status as the representativeof our employees prior to'any determination thereof?You will recall that during our recent telephone conversation,I asked youwhether or not the Board has certified the IUE as our bargaining unit. I hadpreviously asked this question of Mr. Cohn and Mr. Crevile.In each instance,I was advised that,the Board hadnotcertified the IUE. I am not aware thatthis determination-has been changed..6Like the Acting Regional Director,the Trial Examiner upon reading the July 15 letterinterrupted the hearing-to inquire as to. what "the fighting was about" in view of thesaid letter with its implication of recognition.Respondent,assured the Trial Examinerthat no implication of recognition was intended in the 'letter.isThe basis for this statement was one inquiry by someone purporting to represent theTeamsters. ' BUSINESS SUPPLIES CORPORATION OF AMERICA, ETC.129Pursuant to my letter of July 15, 1963, addressed to Mr. Fiore, a copy ofwhich was furnished your Board, this is to advise you that arrangements weremade with him to meet on July 22, 1963,and the place and time were to bedecided by him. I heard nothing from him even though I stayed in my officethe entire day for the express purpose of being available for the proposed meet-ing.Likewise,he has not communicated with me.today.In view of the complete lack of cooperation on the part of Mr. Fiore,and thefact that he appears to lack good faith in his negotiations,havingwalked out ona conference and hearing called by the Board, and his failure to meet with me,I hereby request that the charges as contained in Case No.22-CA-1627 bedismissed.[Emphasis supplied.]Thereafter the complaint herein issued.B.Conclusions1.The discharges and transfers of March 20-22This is another one of those cases where the parties are in complete accord asto the facts-with one obvious exception,to wit, Respondent'sknowledge or igno^rance of the union organizational activities in the plant-and wherethe parties arein just as complete disagreement as to the motivation underlying those facts.General Counsel argues that the timing of the events alone without more shout"discrimination":Union organizational activity beginningMarch 11; the suddendischarge of four union adherents in the card design and etching departments onMarch 20 and 22; both the receipt by Respondent of the Union's demand for recog-nition in the card design and etching departments and Respondent's sudden imple-mentation of the so-called development(or training)program by transferring 6 moreunion adherents out of the unit and replacing them with 10 nonunion employeesfrom the manufacturing department.On timing alone,exclusive of all else, Gen-eral Counsel has presented a strongprima faciecase.On the other hand, Respondent counters thisprima faciecase with the fact that,as early as December 28, 1962, Respondent'spresident had anticipated a decreasein business from the expected loss of an unnamed-Government contract and in con-nectionwith that had suggested the installation of this development program,whereby employees would be transferred to other jobs so as to have the opportunityto learn other phases of Respondent's business;that the March 20 discharges and theMarch 22 transfers were all occasioned by this anticipated decrease in business andthe institution of the development program and so these events could not have beendiscriminatory.Superficially,and in the absence of any critical appraisal,Respondent's defensewould appear to negate General Counsel'sprima faciecase-especially if one canaccept the testimony of Vice President Ruffner nand Sellers that their first knowledgeof any union activity came on March 27 when they received union leaflets fromLocal Union Officials Borics and Weinberger whom Ruffner ordered"off our prop-erty"-facts identical to those which Borics and Weinberger testified occurred onMarch 11, the date of the original distribution of union leaflets to Respondent'semployees.All four of these witnesses may be considered not totally disinterestedwitnesses due to their respective positions as local union officials or as vice presidentsof Respondent respectively.Itmust also be noted here that Ruffner and Sellerseach acknowledged having "found"copies of the March 1l leaflets,each while clean-ing.out a vacant desk in his respective department during the April 25 strike.Thislast, of course,is possible but, at the very least, qualifies as a coincidence warrantingsome skepticism.The evidence disclosed that Vice Presidents Ruffner and Sellers each supervisedhis own department of 11 and 7 employees,respectively,housed in its own smallseparate building from his own private office therein with doors leading directly intothe working area.One such office at least had windows through which the vicepresident could observe his employees at work.The relationship between the vicepresident and his employees was thus close and intimate.The officers and em-ployees were on a first-name basis. It thus seems improbable that leaflets and uniondiscussions could have gone unnoted in either department.There is no showingthat either officer was away fromthe plant on March 11.Consequently,I have hadto resolve this conflict in favor of the testimony of Borics and Weinberger that thedisputed events occurred on March 11-not on M.27.756-236-65-vol. 147-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's development program requires a little study.Itwas supposedlydesigned along the lines of the similar program in effect that I.B.M., the recognizedleader in the data processing field, as a training program intended to give worthyemployees a broader grasp of the whole of Respondent's business.The evidence in-dicated that at I.B.M. such training was restricted to training within the employee'sown department-not throughout the whole plant.Despite President Conole's mention of the program on December 28, the evidenceis conclusive that Respondent had no such program prior to March 20, 1963. Infact there was little, if any, interchange of employees from one department toanother at Monmouth Junction until that date except on those rare occasions whendue to slack work one or two employees from card design or etching, would be senttomanufacturing for a day or two to sweep floors, load boxcars, or any other oddjob which might be available.The longest period of any such transfer which anywitness was able to recall was 2 weeks.Thereafter the employee returned to hisoriginal department.Conole's statement of December 28 showed that the possibility of the installationof the development program was contingent upon the anticipated decrease in busi-ness due to the expected loss of this unnamed Government contract.While thereis some vague opal testimony in this record implying the loss of this Governmentcontract, there was certainly no documentary proof offered that said contract wasin fact lost or that Respondent's plant in March was suffering any reduction in itsusual workload.The undisputed testimony showed that card design and etchinghad in fact been working overtime throughout that whole period since January.The record also proves that since January 1963, Respondent had hired seven newemployees on a permanent basis in the card design and etching departments alone,the last two of whom were hired as late as February 25 and March 4. It thusappears from these facts and the -failure to produce the readily available companyrecords proving the contrary, if any existed, that Respondent's business did not falloff in 1963 as anticipated.The record further shows that in anticipation of the loss of this Governmentcontract Respondent had accelerated its effort to secure new civilian accounts. Itwas admitted that such civilian accounts would increase the workload of card designand etching considerably as civilian orders are in smaller quantities so that morecards had to be designed and more electros made in order to fill such orders thanwould be the case in the larger Government orders..Acknowledging the fact that essentially all data processing cards are similar,Respondent's officials candidly admitted that new customers could be secured onlythrough better, more efficient and faster service, i.e., an order obtained from acustomer on one day, the card designed by card design the next day for the customer'sapproval, the making of the necessary electro in etching, and printing the cardstherefrom in manufacturing the following day.That being the Respondent's salestechnique, it would seem logical that Respondent would keep its facilities, particu-larly the service departments of card design and etching at their most efficient best.Such a period hardly seems the propitious moment to start training "incapable"employees to work in such critically important departments.Yet in face of this critical situation, that is exactly what Respondent claims thatit did on March 20 and 22. Faced with this necessity for' the highest possible speedand efficiency in card design and etching departments, Respondent not only com-menced its training program there but, in fact, replaced more than 50 percent of itstrained experienced personnel in those two departments with untrained and, indeed,"incapable" employees from manufacturing."Thus both the time for starting such a development program appears unpropitiousand the training method adopted so unsuitable as to amount almost to, "the blindleading the blind."Consequently Respondent's explanation is hardly convincing."The description is that of Respondent's most willing witness, one William Potts, whowas recalled from a Florida vacation in order to testify at the hearing and who at thetime of the organizational campaign had been a proofreader in etching, signed a unionauthorization card and then immediately after his fellow employees had voted unani-mously, except for his vote, to strike, had called Vice President Ruffner on the telephoneand requested advice as to what he, Potts, should do.According to the testimony ofPotts, Ruffner told him to use his own judgment. Although he did not join the picketline,Potts did not report for work the first day of the strike, but did report the followingday, and throughout the rest of the strike with these "incapable" transferees as he re-ferred to them.Upon his return from vacation, Potts is scheduled to train employees inthe etching department of Respondent's Chicago plant. BUSINESS SUPPLIES CORPORATION OF AMERICA, ETC.131The above, together with the precipitant commencement of the program, lead tothe conclusion that the purpose of the program at that time was not the training ofemployees but, on the contrary, as a method for combatting the then pressing unionactivities which Respondent had recently discovered.Before the strike of April 25, employee witnesses quote Plant Manager Codi-spote-without denial by him as he was not called as a witness by Respondent norwas he shown to be unavailable-as answering their questions as to when carddesign and etching employees would be returned to their respective departments bysaying "When all this mess blows over," or "When this thing comes to a head,"a clear reference to the still unsettled question of union recognition in the carddesignand etching departments.Codispote's undenied answers thus seems to in-dicate some definite causal connection between the transfers and the still unfinishedunion business.In this connection it must be noted that at the first meeting of the parties onApril 8, Respondent took the position that the unit which the Union had requested,i.e.,card design and etching, was inappropriate and that the only appropriate unitconsisted of all three departments. "Everybody ought to vote" was the way VicePresident Lincoln phrased it.As the Union had made no effort to organize theprinters of the manufacturing division and, in fact, had only one card signed by aprinter from the complement of 70, the outcome of such an election in such anappropriate unit would be easily predictable.In its brief, Respondent still argues that the card design ad etching unit is inap-propriate and that this record is devoid of any evidence to the contrary.Respond-ent's own witness, Potts, quite clearly, though perhaps equally inadvertently, providedindisputable proof as to the difference in the skills required in the manufacturingas compared to the other departments when he described the manufacturing de-partment transferees as "incapable" in the etching department.The complete lackof interchange of employees between these three departments until March 20 con-firmed Potts' observation.Whereas the finished work of card design and etchingcomplement each other, the printing or manufacturing of the finished work of thosetwo departments can be and often has been,.done at any of Respondent's manufactur-ing divisions located throughout the country. In fact Respondent has numerousplants consisting of card design and etching departments without an attached manu-facturing division.Monmouth Junction itself commenced aonly card design andetching with the manufacturing department having been added several years later.Respondent's contention as to ,the appropriateness of the unit seems to, depend uponthe exigencies of the moment because a few years ago at its California plant which,likeMonmouth Junction, has all three departments, Respondent agreed to an ap-propriate unit consisting of the manufacturing department alone.At the next meeting between the parties on April 15, Respondent announced itswillingness to agree to the appropriateness of the card design and etching unit con-tingent upon two things: (1) The Union would agree in writing not to attempt toorganize the employees of the manufacturing division; 12 and (2) that the only em-ployees who would be eligible to vote in the election were those listed on the payrollsof those two departments for the week ending April 12.The first proviso was againsummarily rejected.A study of the April 12 payrolls proved the second might beclassified in the vernacular as a "gimmick."This April 12 payroll for the card designand etching unit disclosed: 8 permanent card design and etching employees (union);10 manufacturing employees temporarily assigned to card design and etching (non-union).The acceptance of this requirement of Respondent would also have ex-cluded the 6 or 10 permanent card design and etching employees then temporarilytransferred to manufacturing or discharged on March 20.As even under Respondent's development program the transfers were temporary,it is obvious that the payroll of April 12 was not the unit for which the Union hadpetitioned.Respondent's insistence that the eligibility to vote was to be determinedby the April 12 payroll corroborates the impression that the transfers were not madefor the purpose of training but were made for the purpose of affecting the resultsof the anticipated representation election.Respondent was willing to'permit a repre-sentation election to be held provided that results satisfactory to Respondent couldbe guaranteed in advance.ss On a number of occasions the 'Board has held that an employer's demand for such arenunciation of the right to represent certain employees constituted a violation of therights of employees guaranteed by Section 7 of the At and, therefore, a violation ofSection 8(a)(1). 132DECISIONS OF- NATIONAL LABOR RELATIONS BOARD'The facts are convincing,and accordingly I must find, that with full knowledge ofthe Union's organizationalactivityRespondent discharged the four men on March 20and transferredthe six employees out of the -appropriate unit on March 22 in ordereither to prevent or to interferewiththe free and unhampered selection or rejectionof a bargaining agent by the employees legitimately in the appropriate unit, therebyviolating Section 8(a) (1) of the Act.2.Therefusal to bargaina.The appropriate unitAs noted heretofore, the similarity of skills, the similarity of interest,the comple-mentary nature of the work performed in the card design,and etching departmentsproved that these two departments constitute a unit appropriate for collective bargain-ing.I so find.In its brief,Respondent argues that "the extent of organization"is the only basison which the above unit can be found to be appropriate.It argues,as did Vice Presi-dent Lincoln,that-the only appropriate unit consists of three departments combinedbecause, as Lincoln put it, it was "all one manufacturing process": The manufactureof a tabulating card.That this argument is of little weight is shown by the fact thatRespondent has many plants throughout the country consisting solely of card designand etching departments whose electros are shipped to manufacturing depart-ments located elsewhere-throughout the country to be printed and thus made intotabulating cards.Originally the Monmouth Junction plant consisted only of carddesign and etching departments, manufacturing having been added only several yearslater.Of course it is perfectly possible for card design,etching, and manufacturing toconstitute an appropriate unit-,but that does not make the unit of card design andetching inappropriate.13Actually this contention by Respondent is only a reiteration of the argument itmade on April 8 in its attempt to prevent any or all of its employees from being abletoengagein collective bargaining.I therefore find that a unit consisting of the employees of Respondent's card designand etching departments at Monmouth Junction constitute a unit appropriate for col-lective bargaining.b. ThemajorityAs of March 22, the date of the receipt of the Union's request for recognition,there were 18 employees and 2 supervisors or managers,Paul Garrison and JackSheridan, employed by Respondent in the appropriate unit above found.At least16 of these 18 or 20 employees in the -appropriate unit had executed admittedly au-thentic authorization cards on behalf of the Union at that time.The other two employees did not testify and,therefore,the oral testimony that allemployees in the unit had executed such authorization cards by March 15 is notabsolutely confirmed by the executed cards placed in evidence.At themeetingof April 15 Respondent demanded, and the Union agreed, thatDepartment Managers Garrison and Sheridan should be included in the appropriateunit.As neither General Counsel nor Respondent produced any evidence as to thesupervisory nature of the duties-of-thesetwo managers,I feel myself bound by theagreement of the parties made at that time and, therefore,find that Garrison andSheridan should be included in the appropriate unit.In either event it is clear that the Union was at the time of making its request forrecognition the representative of at least the large majority, if not the unanimouschoice, of the employees in the appropriate unit.I so find.c.The refusalRecognition is not a bargainable subject. It is a matter of right, depending solelyupon the Union's status asthe majority representative of the employees in an appro-wpriate unit.Originally Respondent sought to evade the necessity of recognizing the Union byfailing to answer the Union's request therefor.When thwarted in that attempt byfiling,of the R petition, Respondent sought to negotiate the question of recognition.When thwarted in that endeavor, Respondent resorted to the tactic of eliminatingthe union adherents and permanent employees in the appropriate unit from participat-ing in any such representation election and loading the voting list with nonunion tem-'s SeeNorfolkSouthern Bus Corporation,66 NLRB 1165. BUSINESS SUPPLIES CORPORATION OF AMERICA, ETC.133porary employees through the device of the so-called development program.Theevidence is conclusive that Respondent had no intention of recognizing the Union asthemajorityrepresentative nor tobargain collectively with that union.In its briefRespondentnow.contends that it had a "good-faith doubt" as theUnion's majority representation.The "good-faith" of that alleged doubt is repudiatedby Respondent's insistencethat the only employees who should be eligible to votein the Boardelectionwere those on a payroll .list loaded with a majority of tem-porarynonunionemployees.This tactic disproves any such alleged doubt as to theUnion's majority representation.One other matter requires mention here:On July 15 Respondent's counsel wrote Fiore saying in part "this is to again adviseyou that we are ready, willing, ,and able to bargain collectively with you or any otherauthorized representative -at any place or time which is mutually convenient."Aspart of the paper record which Respondent was then engaged in building, a copy ofthis letter was sent to the Regional Office which, as the Trial Examiner himself didsubsequently at the hearing, immediately sought to determine thebona fidesof Re-spondent's implied recognition of the Union.Respondent'sanswer tothis inquiry overthe signatureof its attorneyproved, asdid his comments to the Trial Examiner at the hearing, that Respondent had no in-tention ofrecognizingthe Union.The fact is that words were not being used in their ordinary sense as was madeclear in the very first sentence of Respondent's explanationwhich stated:The useof the term"bargaincollectively" in my letter to Mr. Arnie Fiore forthe IUE signifies that I was prepared as a representative. of Business SuppliesCorporation of America to meet with Mr. Fiore for the purpose of discussingwith him any requests or propositions that he wished to make.As the Union had already filed the charges which commenced the present hearingand, incidently, caused theindefinite postponementof the R petition, it should havebeen obvious that the Union would have no "requests or propositions" to make.The breakdown in the meaning of words appears complete in the last paragraphof Respondent's letter which states:-In view of the complete lack of cooperation on the part of Mr. Fiore, and thefact that he appears to lack good faith in.his negotiations, having walked outon a conference and hearing called by the Board, and his failure to meet withme, I hereby request that the charges as contained in Case No. 22-CA-1627be dismissed.As of the date of this 'letter the only issue outstanding was the question of recogni-tion which, as stated at the outset, is not 'a subject matter for negotiations.Whetherintentional or not, there can be no question but that communications with Respond-ent had completely broken down. 'Accordingly, I must find that on and after March 22, 1963, the Respondent hasrefused to negotiate with the Union as the majority representative of its employees inthe above found appropriate unit in violation of Section 8(a) (5) of the Act.3.The discharge of Andrew SiscoAndrew Sisco, a 5-year employeeof Respondentin the etching department andtrained in all phases of the work of that department, was one of the leaders of theunion organizational drive.He was also ,theunionshop steward in the appropriateunit.During the strike he was active on the picket line.When the strikers voted toreturn to work unconditionally,on June 8, itwas Sisco who telephoned that fact toRuffner and made thearrangementsfor them all to report back for work on June 10.On June 10 Ruffner and Sellers interviewed each striker separately leaving the inter-view withSisco to the last.Respondent reinstated each striker, including three ofthe four employees discharged on March 20,14 until they reached Sisco.Sisco was told by Ruffner in his private interview on this occasion:Andy, I don't want to argue about it, but your services are no longer wanted bythis Company.Accordingly, Sisco was not reinstated.14 The fourth man did not report back for work. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the strike of April 25 was an unfair labor practice having been caused by thediscriminatory discharges and .transfers and by Respondent's refusal to bargain, allhere found to be unfair labor practices, the strikers, :as unfair labor practice strikers,were entitled to reinstatement upon their unconditional request therefor.15Therefore, Sisco, as an unfair labor practice striker, was entitled to reinstatementto his former position in the etching department in the absence of some activities byhim during the strike making him unsuitable of further employment.At thehearing Respondent presentedits star witness,William Potts,who testifiedthat for some weeks prior to the strike Sisco had ordered him and the other em-ployees to slow down, to misfile, and otherwise disrupt production.Potts also testi-fied thatSisco taught a new employee the technique of making electros back-ward.Sisco and the other employees who were asked about these accusations deniedthem.The one part of the Potts' testimony in this regard which was subject to corrobora-tion was his testimony that during this 3-week period prior to the strike the spoilageof electros by Sisco was extraordinarily high,a fact Potts purported to discoveras he emptied out the waste cans, and that"the record shows" a scrap loss for thatperiod of 170 plates as against the usual monthly loss of 30 to 60.This scrap recordwas not produced at the hearing.Potts was not an impressive witness. I am unable to credit his testimony as againstthe denials by Sisco and other employees,particularly inthe absence of the corro-borating scrap records.-On his last afternoon of employment just prior to the taking of the strike vote,Sisco was using a $7 metal ruler in his work.As Sisco quit work for the nighthe placed this ruler into a book,closed the. book,and placed the book in the topdrawer of the table on which he had been working.According to Potts and Respondent's officials, that ruler was not found by thosemen who continued to work in the department during the strike until the end ofthat strike.Sisco admitted so placing the ruler and that this was not the usual placewhere the ruler was kept.According to the testimony of Ruffner, Sellers, and Potts, this, misplacement ofthe $7 metal ruler with two notches made by Respondent's own machinists practi-cally closed down the etching department during the period of the strike.Pottsexcused his own lack of production during this.period,when criticized by Sellers,on the fact that he could not locate this particular ruler.The evidence showed that Respondent made no efforts to replace this ruler normade any inquiry of Sisco on the picket line as to its whereabouts.Under thesecircumstances,I have trouble in believing that this ruler was as indispensable or asirreplaceable as Respondent's testimony would indicate.This is particularly so as theevidence finally disclosed that any ruler divided into sixty-fourths could be used,albeit not quite so conveniently.Even assuming that Sisco deliberately hid this ruler,which is a little hard tobelieve in view of the fact that he placed the ruler in the drawer before the decisionto strike was made, this is not such misconduct as would disqualify an employee fromreinstatement.I so find.Accordingly,Imust find that Respondent discharged Andrew Sisco on June 10because of his known activities and sympathies on behalf of the Union in violationof Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead and obstruct commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, itwill be recommended that it"cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.15Actually the strikers were reinstated to the Jobs each had been occupying on April 24,i.e.,the Jobs to which they had been transferred.As one element of the unfair laborpractices found here,was the illegal transfer of permanent card design and etching em-ployees to manufacturing, the employees were actually entitled to reinstatement back totheir permanent Jobs in card design and etching,rather than to manufacturing as wasdone In the rase of the six transferred on March 22. BUSINESS SUPPLIES CORPORATION OF AMERICA, ETC.135Ithaving been found thatbeginningon March 22, 1963,and continuing at alltimesthereafter,Respondent has refused to bargain collectively in good faith withInternationalUnion of Electrical, Radio & Machine Workers, AFL-CIO, as themajority representative of the employees of Respondent's card design and etchingcenterappropriate unit, it will be recommended that the Respondent, upon request,bargain collectively with the Union in good faith as the exclusive bargaining repre-sentative of Respondent's employees in the appropriate unit.It having further been found that the Respondent discriminated in regard to thehire and tenure of employment of Anthony Delre, Ernest R. Hunt, William C.Ritterson,Harry Read, and Andrew Sisco by discharging each of them on March20, 1963, and by discriminatorily transferring David Britton, Gilbert Flora, LloydJohns, Henry Jones, David Weaver, and David Wriggins on March 22, 1963, I willrecommend that Respondent reinstate each of them to his former or substantiallyequivalent employment and make the first five named whole for any loss of pay hemay have suffered by reason of the discrimination against him by payment to himof a sum of money equal to that which he would have earned as wages from thedate of the discrimination against him to the date of his reinstatement less hisnet earnings during such periods in accordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289, with interest thereon at 6 percent per annum, inaccordance with IsisPlumbing & Heating Co.,138 NLRB 716:Because of the variety of the unfair labor practices engaged in by Respondent,I sense anattitude of opposition to the purposes of the Act in general, and henceI deem it necessary to order that Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.InternationalUnion of Electrical, Radio & Machine Workers, AFL-CIO, isa labor organization within themeaningof Section 2(5) of the Act.2.By discharging Anthony Delre, Ernest R. Hunt, William C. Ritterson, HarryRead, and Andrew Sisco, and by transferring David Britton, Gilbert Flora, LloydJohns, Henry Jones, David Weaver, and David Wriggins on March 22, 1963, therebydiscriminating in regard to their hire and tenure of employment, and discouragingunion activities among its employees, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (3) and (1) of the Act.3.All card design and etching employees, including draftsman, clerk, photo-grapher, proofreader, plater, and photoengraver of Respondent employed at itsMonmouth Junction plant, but excluding all office clerical employees, all otheremployees, professional employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaningof Section 9(b) of the Act.4.At alltimes sinceMarch 15, 1963, International Union of Electrical, Radio& Machine Workers, AFL-CIO, has been and now ,is the exclusive representative ofall the employees in the aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By failing and refusing on, and at all times since, March 22, 1963, to bargaincollectivelywith InternationalUnion of Electrical, Radio & Machine Workers,AFL-CIO, as the exclusive representative of the employees in the aforesaid appro-priate unit, the Respondent has engaged in nand is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Business SuppliesCorporation of America, Data Processing Supplies Division, Monmouth Junction,New Jersey, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership or activities in International Union of Electrical,Radio & Machine Workers, AFL-CIO, by discriminatorily discharging or trans-ferrine any of its employees, or by discriminating in any other manner in regardto their hire and tenure of emplovment or any term or condition of employment.(b)Refusing to bargain collectively with respect to rates of pay, wages, hoursof employment, or other terms and conditions of employment, with the above-named Union as the exclusive representative of all their employees in the following 136DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate unit; all card design and etching employees, including draftsman, clerk,photographer,proofreader,plater?and photoengraver of Respondent employed atitsMonmouth Junction plant, but excluding all office clerical employees,profes-sional employees,guards, and all supervisors as defined in the Act.(c) In any other manner interfering with, restraining.or coercing its employeesin the exercise of their right to self-organization,to form labor organizations,to joinor assist International Union of Electrical,Radio & Machine Workers, AFL-CIO,or any other labor organization,to bargain collectively through representatives oftheir own choosing,and to engage in other,concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any or allsuch activities,except to the extent that such right might be affected by an agree-ment requiring membership in a labor organization as a condition of employment,as authorized by Section 8 (a) (3) of the Act, as amended.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Reinstate to their former or substantially equivalent employment AnthonyDelre,Ernest R. Hunt,William C. Ritterson,Harry Read,Andrew Sisco, DavidBritton,Gilbert Flora, Lloyd Johns, Henry Jones, David Weaver,and David Wrig-gins and make the first five named employees whole for any loss of earnings eachmay have suffered as a result of the discrimination against him in the manner setforth in the section of this Decision entitled"The Remedy."(b)Upon request,bargain collectively with International Union of Electrical,Radio & MachineWorkers, AFL-CIO, as the exclusive representative of the em-ployees in the above-described appropriate unit with respect to rates to pay,wages,hours of work, and other terms and conditions of employment,and embody in asigned agreement any understanding reached.(c)Preserve and, upon request, make available to the Board or its agent, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(d) Post at its facility in Monmouth Junction,New Jersey, copies of the attachednotice marked"Appendix A." 16Copies of said notice,to be furnished by the Re-gionalDirectorfor the Twenty-second Region, shall,upon being duly signed byRespondent's representative,be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, orcovered by any other materials.(e)Notify the Regional Director for the Twenty-second Region,in writing,within20 days from the date of the receipt of this Decision,what steps have been taken tocomply with the foregoing Recommended Order.17I further recommend that, unless within 20 days from the date of the receipt ofthis Decision,Respondent has notified the Regional Director that it will comply withthe foregoing Recommended Order, the Board issue an Order requiring the Respond-ent to take the aforesaid action.16 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order "17In the event that this Recommended Order be adopted by the Board this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT discourage membership or activities in International Union ofElectrical, Radio & Machine Workers, AFL-CIO, or in any other labor organiza-tion, by discriminatorily discharging, transferring, or refusing to reinstate anyof our employees or by -discriminating in any other manner in regard to theirhire and tenure of employment or aany term or condition of employment. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 313137WE WILL reinstate to their former or substantially equivalent position the fol-lowing named employees and will make the last five named whole for any lossof pay he may have suffered by reason of the discrimination practicedagainsthim:David BrittonDavid WeaverWilliam C. RittersonGilbert FloraDavid WrigginsHarry ReadLloyd JohnsAnthony DelreAndrew SiscoHenry JonesErnest R. HuntWE WILL, upon request, bargain collectively with International Union ofElectrical, Radio & Machine Workers, AFL-CIO, asthe exclusive representativeof all employees in the appropriate unit described below with respect to ratesof pay, wages, hours of employment, and other terms and conditions of em-ployment, .and embody in a signed agreement any understanding reached:All carddesignand etching employees, including draftsman, clerk pho-tographer, proofreader, plater, and photoengraver of Respondent employedat itsMonmouth Junction plant, but excluding all office clerical employees,all other employees,professional employees, guards,and all supervisors asdefinedin the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-tions,to joinor assistthe above-named or any other labor organization, to bargain collectively through representatives of their own choosing,and to engage inany other concerted activities for the purpose of collective bargaining or othermutualaid or protection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement declaring membershipin a labor organization as a condition of employment as authorized in Section8(a) (3) ofthe Act,as amended.All our employees are free to become, remain, or to refrain from becoming orremaining, members in the above-named or in any other labor organization.BUSINESS SUPPLIES CORPORATION OF AMERICA,DATAPROCESSING SUPPLIES DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting, -and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 Na-tionalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withits provisions.InternationalBrotherhood of ElectricalWorkers, Local 313,AFL-CIOandJames Julian, Inc.United Brotherhood of Carpenters and Joiners of America,Local 626andJames Julian,Inc.CasesNos. 4-CC-273 and4-CC-285.May 25, 1964DECISION AND ORDEROn February 14, 1964, Trial Examiner Louis Libbin issued hisDecision in the above-entitled proceeding, finding that Local 313,one of the Respondents, had engaged in and was engaging in certain147 NLRB No. 18.